 
SUBORDINATION AGREEMENT
 
This Subordination Agreement is made as of February 9, 2010, by and between
Agile Opportunity Fund LLC, a Delaware limited liability company (“Senior
Creditor”), and Henry A. Ponzio, a resident of the State of Connecticut (the
“Junior Creditor”).
 
Recitals
 
A.           Compliance Systems Corporation, a Nevada corporation (the
“Company”), has issued or shall issue to Senior Creditor on or about the date
hereof, a debenture which is secured by assets and property of the Company.
 
B.           Junior Creditor has extended loans or other credit accommodations
to the Company or one or more of its subsidiaries (collectively, with the
Company, the “Borrower”), and/or may extend loans or other credit accommodations
to Borrower from time to time.
 
C.           In order to induce Senior Creditor to extend credit to the Borrower
and, at any time or from time to time, at Senior Creditor’s option, to make such
further loans, extensions of credit, or other accommodations to or for the
account of the Borrower, or to purchase or extend credit upon any instrument or
writing in respect of which the Borrower may be liable in any capacity, or to
grant such renewals or extension of any such loan, extension of credit,
purchase, or other accommodation as Senior Creditor may deem advisable, Junior
Creditor is willing to subordinate, on the terms hereof:  (i) all of Borrower’s
indebtedness and obligations to Junior Creditor, whether presently existing or
arising in the future (the “Subordinated Debt”), to all of the Borrower’s
indebtedness and obligations to Senior Creditor; and (ii) all of Junior
Creditor’s security interests in the Borrower’s property to all of Senior
Creditor’s security interests in the Borrower’s property.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.           Junior Creditor subordinates to Senior Creditor any security
interest or lien that Junior Creditor may have in any property or assets of
Borrower (the “Collateral”).  Notwithstanding the respective dates of attachment
and/or perfection of the security interest of Junior Creditor and the security
interest of Senior Creditor, the security interest of Senior Creditor in the
Collateral shall at all times be senior in all respects to the security interest
of Junior Creditor.
 
2.           All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Senior Creditor now existing or hereafter arising,
together with all costs of collecting such obligations (including attorneys’
fees), including, without limitation, all interest accruing after the
commencement by or against Borrower of any bankruptcy, reorganization or similar
proceeding (the “Senior Debt”).

 
 

--------------------------------------------------------------------------------

 

3.           For so long as any Senior Debt remains outstanding and while an
event of default has been declared or is otherwise occurring under any debt
instrument evidencing the Senior Debt, Junior Creditor will not:  (a) demand or
receive from Borrower (and Borrower will not pay to Junior Creditor) all or any
part of the Subordinated Debt, by way of payment, prepayment, setoff, lawsuit or
otherwise; (b) exercise any right or remedy, or take any enforcement action
regarding any property or assets of Borrower; or (c) commence, or cause to be
commenced, prosecute or participate in any administrative, legal or equitable
action against Borrower or the Collateral.  Senior Creditor shall notify Junior
Creditor of the declaration and/or occurrence of any such event of default.
 
4.           For so long as any Senior Debt remains outstanding and while an
event of default has been declared or is otherwise occurring under any debt
instrument evidencing the Senior Debt, Junior Creditor shall promptly deliver to
Senior Creditor in the form received (except for endorsement or assignment by
Junior Creditor where required by Senior Creditor) for application to the Senior
Debt any payment, distribution, security or proceeds received by Junior Creditor
with respect to the Subordinated Debt other than in accordance with this
Agreement.  Senior Creditor shall notify Junior Creditor of the declaration
and/or occurrence of any such event of default.
 
5.           In the event of Borrower’s insolvency, reorganization or any case
or proceeding under any bankruptcy or insolvency law or laws relating to the
relief of debtors, these provisions shall remain in full force and effect, and
Senior Creditor’s claims against Borrower and the estate of Borrower shall be
paid in full before any payment is made to Junior Creditor.
 
6.           Until the Senior Debt is fully paid in cash and Senior Creditor’s
arrangements to lend any funds to Borrower has been terminated, Junior Creditor
irrevocably appoints Senior Creditor as Junior Creditor’s attorney-in-fact, and
grants to Senior Creditor a power of attorney with full power of substitution,
in the name of Junior Creditor or in the name of Senior Creditor, for the use
and benefit of Senior Creditor, without notice to Junior Creditor, to perform at
Senior Creditor’s option the following acts in any bankruptcy, insolvency or
similar proceeding involving Borrower:
 
(i)           To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of Junior Creditor if Junior Creditor does not do so
prior to 30 days before the expiration of the time to file claims in such
proceeding and if Senior Creditor elects, in its sole discretion, to file such
claim or claims; and
 
(ii)         To accept or reject any plan of reorganization or arrangement on
behalf of Junior Creditor and to otherwise vote Junior Creditor’s claims in
respect of any Subordinated Debt in any manner that Senior Creditor deems
appropriate for the enforcement of its rights hereunder.
 
7.           Junior Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement. Junior Creditor hereby agrees that any financing
statements filed by Junior Creditor against Borrower after the date of this
Agreement shall contain the following: “In accordance with a certain
Subordination Agreement by and among the Secured Party, the Debtor and Agile
Opportunity Fund, LLC, the Secured Party has subordinated any security interest
or lien that Secured Party may have in any property of the Debtor to the
security interest of Agile Opportunity Fund, LLC in all assets of the Debtor,
notwithstanding the respective dates of attachment or perfection of the security
interest of the Secured Party and Agile Opportunity Fund, LLC.”

 
2

--------------------------------------------------------------------------------

 

8.           No amendment or restatement of the documents evidencing or relating
to the either the Senior Debt or the Subordinated Debt shall directly or
indirectly modify the provisions of this Agreement in any manner which might
terminate or impair the subordination of the Subordinated Debt or the
subordination of the security interest or lien that Junior Creditor may have in
any property of Borrower.
 
9.           If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Senior Creditor for any reason
(including, without limitation, the bankruptcy of Borrower), this Agreement and
the relative rights and priorities set forth herein shall be reinstated as to
all such disgorged payments as though such payments had not been made and Junior
Creditor shall immediately pay over to Senior Creditor all payments received
with respect to the Subordinated Debt to the extent that such payments would
have been prohibited hereunder.  At any time and from time to time, without
notice to Junior Creditor, Senior Creditor may take such actions with respect to
the Senior Debt as Senior Creditor, in its sole discretion, may deem
appropriate, including, without limitation, terminating advances to Borrower,
increasing the principal amount, extending the time of payment, increasing
applicable interest rates, renewing, compromising or otherwise amending the
terms of any documents affecting the Senior Debt and any collateral securing the
Senior Debt, and enforcing or failing to enforce any rights against Borrower or
any other person.  No such action or inaction shall impair or otherwise affect
Senior Creditor’s rights hereunder.
 
10.         This Agreement shall bind any successors or assignees of Junior
Creditor and shall benefit any successors or assigns of Senior Creditor.  This
Agreement shall remain effective until (i) the Senior Debt is fully paid in cash
or other good funds acceptable to Senior Creditor and (ii) Senior Creditor has
no commitment or obligation to lend any further funds to Borrower. This
Agreement is solely for the benefit of Junior Creditor and Senior Creditor and
not for the benefit of Borrower or any other party.
 
11.         Junior Creditor hereby agrees to execute such documents and/or take
such further action as Senior Creditor may at any time or times reasonably
request in order to carry out the provisions and intent of this Agreement,
including, without limitation, ratifications and confirmations of this Agreement
from time to time hereafter, as and when requested by Senior Creditor.
 
12.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.
 
13.         This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to conflicts of laws
principles.  Junior Creditor and Senior Creditor submit to the exclusive
jurisdiction of the state and federal courts located in New York, New York in
any action, suit, or proceeding of any kind, against it which arises out of or
by reason of this Agreement.  JUNIOR CREDITOR AND SENIOR CREDITOR WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 
3

--------------------------------------------------------------------------------

 

14.         This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  Junior Creditor is not relying on any representations by Senior
Creditor or Borrower in entering into this Agreement and Junior Creditor has
kept and will continue to keep itself fully appraised of the financial and other
condition of Borrower.  This Agreement may be amended only by written instrument
signed by Junior Creditor and Senior Creditor.
 
15.         All requests, demands, notices and other communications required or
otherwise given under this Agreement shall be deemed sufficiently given if (a)
delivered by hand, against written receipt therefor, (b) forwarded via a
nationally recognized overnight courier requiring delivery the next business day
and written acknowledgment of receipt or (c) mailed by postage prepaid,
registered or certified mail, return receipt requested, in the case of clauses
(b) and (c), addressed to the party to whom such request, demand, notice or
other communication is being given at such recipient’s address set forth on the
signature page to this Agreement, or, in the case of any of the parties to this
Agreement, at such other address as such party shall have furnished in writing,
in accordance with this section 15, to the other party to this Agreement.  Each
such request, demand, notice or other communication shall be deemed given (i) on
the date of delivery by hand, (ii) on the first business day following the date
of delivery to an overnight courier or (iii) three business days following
mailing by registered or certified mail.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
HENRY A. PONZIO
 
Address for Notice:
   
Henry A. Ponzio
   
446 Main Street, Unit 15
   
Old Saybrook, CT 06475
By:
/s/ Henry A. Ponzio
  
   
Name: Henry A. Ponzio
     
Title:
   

 
AGILE OPPORTUNITY FUND, LLC
 
Address for Notice:
   
1175 Walt Whitman Road, Suite
   
100A, Melville, NY 11747
By:
/s/ David I. Propis
     
Name:  David I. Propis
     
Title:    Managing Member
   

 
The undersigned hereby acknowledges and approves of the terms of this Agreement.
 
COMPLIANCE SYSTEMS CORPORATION
 
Address for Notice:
   
90 Pratt Oval
   
Glen Cove, NY 11542
     
By:
/s/ Dean R. Garfinkel
  
   
Name:  Dean R. Garfinkel
     
Title:    President
   


 
5

--------------------------------------------------------------------------------

 